Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J.), rendered January 9, 2002, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions either are unpreserved for appellate review (see People v Curry, 301 AD2d 658 [2003]; People v Owens, 294 AD2d 603 [2002]) or waived pursuant to the terms of his negotiated plea agreement (see People v Hidalgo, 91 NY2d 733 [1998]). In any event, his contentions are without merit (see People v Garcia, 247 AD2d 549 [1998], affd 92 NY2d 726 [1999], cert denied 528 US 845 [1999]; People v Johnson, 254 AD2d 49 [1998] ). Ritter, J.E, Goldstein, Townes and Mastro, JJ., concur.